Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakate et al. (US 2016/0209552).
Regarding claim 1, Kawamura (figure 2) discloses a light control film, comprising: 
a first transparent base material (5), a first transparent conductive layer (see at least paragraph 0111), a light control layer (LC layer), a second transparent conductive layer (see at least paragraph 0111), and a second transparent base material (5) in the stated order; and 
a first resin layer (1) on a side of the first transparent conductive layer opposite to the light control layer, wherein the first resin layer has a modulus of elasticity at 23° C. of from 4.0×10.sup.4 Pa to 5.0×10.sup.5 Pa (0.50 MPa; see at least paragraph 0217), and wherein the first transparent base material and the second transparent base material each have a thickness of 150 μm or less (5 μm; see at least paragraph 0217).
Regarding claim 2, Kawamura (figure 2) discloses a second resin layer on a side of the second transparent conductive layer opposite to the light control layer, wherein the second resin layer has a modulus of elasticity at 23° C. of from 4.0×10.sup.4 Pa to 5.0×10.sup.5 Pa (1; (0.50 MPa; see at least paragraph 0217).
Regarding claim 3, Kawamura (figure 2) discloses wherein the first resin layer is arranged on a side of the first transparent base material opposite to the first transparent conductive layer.
Regarding claim 4, Kawamura (figure 2) discloses wherein the second resin layer is arranged on a side of the second transparent base material opposite to the second transparent conductive layer.
Regarding claim 5, Kawamura (figure 2) discloses a protective base material (6 or 7) on a side of the first resin layer opposite to the first transparent base material.
Regarding claim 6, Kawamura (figure 2) discloses wherein the first resin layer is a pressure-sensitive adhesive layer.
Regarding claim 7, Kawamura (figure 2) discloses wherein the second resin layer is a pressure-sensitive adhesive layer.
Regarding claim 8, Kawamura (figure 2) discloses wherein the first resin layer is arranged between the first transparent base material and the first transparent conductive layer.
Regarding claim 9, Kawamura (figure 2) discloses wherein the second resin layer is arranged between the second transparent base material and the second transparent conductive layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871